DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 6/28/22.
3.    Claims 9 – 12 was withdrawn on 3/23/22 via response to Election/Restriction; Claims 1, 2, 4 to 6, 13, 14, and 16 to 18 have been amended; Claims 1 – 8 and 13 – 20 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1 – 8 and 13 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 1 – 8 are directed to a machine, which is one of the statutory categories of invention.
Claims 13 - 20 are directed to a process, which is one of the statutory categories of invention.
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
9.	Claim 1 is exemplary: 
 	“A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: responsive to a handpay lockup event associated with an electronic gaming machine: determine an amount of an outstanding line of credit liability of an identified player at the electronic gaming machine, reduce an award amount associated with the handpay lockup event by the amount of the outstanding line of credit liability associated with the identified player at the electronic gaming machine, and cause the amount of the outstanding line of credit liability associated with the identified player at the electronic gaming machine to be transferred to a gaming establishment credit system”.

10.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claim 13 include substantially the same abstract idea as claim 1. Dependent claims 2 – 8 and 14 - 20 merely further define the abstract idea and are not significantly more than the abstract idea.
11.	The claimed abstract idea is similar to abstract ideas identified by the courts:
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
At least a certain method of organizing human activities (e.g., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
12.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claims recite additional elements, such as a system comprising: a processor; and a memory device and a gaming establishment credit system. 
As a system comprising: a processor; and a memory device and a gaming establishment credit system in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
13.	Step 2B: 
14.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
15.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a system comprising: a processor; and a memory device and a gaming establishment credit system. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
16.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
17.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384, FIG. 2 and paragraph 58) and Lucero (US 5457306, Col 5, lines 1 - 11), showing the conventionality of these additional elements.
18.	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
19.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
20.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
21.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claims 1 – 8 and 13 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARRIS (US 20150364003) in view of Arezina (US 20090318220).
24.	Regarding claims 1 and 13, HARRIS discloses a system comprising (abstract): 
a processor (paragraph 39; paragraph 39 teaches the Transaction Manager includes a processor); 
and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to (paragraph 39; paragraph 39 teaches the Transaction Manager includes a processor and a memory): 
responsive to a handpay lockup event (i.e. the event wherein the additional game is locked for handpay as described in paragraph 62) associated with an electronic gaming machine (i.e. gaming device or machine 20) (paragraphs 29, 62 and FIG. 1): 
determine an amount of a monetary item (i.e. provided value, such as in the form of "credit" information as described in paragraph 36) of an identified player (i.e. an identified player associated with the (identified) credit card account information described in the paragraph 35) at the electronic gaming machine (i.e. gaming device or machine 20) (paragraphs 29, 35, 36 and 62 and FIG. 1), and 
cause the amount of the monetary item associated with the identified player at the electronic gaming machine to be transferred to a gaming establishment credit system (i.e. a system with the master balance described in paragraph 62) (paragraphs 29, 35, 36 and 62 and FIG. 1; paragraph 62 teaches If a handpay on the additional game is reset to meter, a commonly known process, the handpay credits in process by the Transaction Manager for that transaction will be transferred to the master balance).  
HARRIS fails to explicitly disclose the following limitations:
…an outstanding line of credit liability…
reduce an award amount associated with the handpay lockup event by the amount of the outstanding line of credit liability associated with the identified player at the electronic gaming machine,
…the outstanding line of credit liability associated with the identified player at the electronic gaming machine to be transferred to a gaming establishment credit system (i.e.  the identified player at the electronic gaming machine to be transferred to a gaming establishment credit system taught by HARRIS).
Arezina teaches:
determine an amount of the outstanding line of credit liability (i.e. the outstanding obligations on the line of credit described in paragraph 79) of an identified player (i.e. the identified player described in paragraphs 75 and 79) at the electronic gaming machine (abstract and paragraphs 75 and 79).
reduce an award amount (i.e. an award amount associated with the handpay lockup event taught by HARRIS) by the amount of the outstanding line of credit liability (i.e. the line of credit of $200 as described in paragraph 70) associated with the identified player at the electronic gaming machine (abstract and paragraphs 70, 75 and 79 and FIG. 4(f); paragraph 70 teaches a player wins $500 and the credit meter 402 to yield a total of $605. In FIG. 4(f), the player initiates a transference of money, via a signal S4, in the amount of $200 from the player's credit meter 402 to the line of credit 355 to pay-off the line of credit),
and cause the amount of the outstanding line of credit liability associated with the identified player at the electronic gaming machine to be transferred to a gaming establishment credit system (i.e. the gaming establishment credit system associated with line of credit 355 as described in paragraph 47) (abstract and paragraphs 47, 75 and 79; paragraphs 47 teaches the player may also conduct transactions between their wagering account 350 and line of credit 355 to pay-off their line of credit).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modify HARRIS in view of Arezina to include the aforementioned methods in order to increase profitability to the (gaming) operator (as described by Arezina, paragraph 3).
25.	Regarding claims 2 and 14, HARRIS also discloses a display device (i.e. part 24) displaying at least one of the award amount associated with. the handpay lockup event (paragraphs 29, 35, 36, 48 and 62 and FIG. 1 and 4).
HARRIS fails to explicitly disclose the following limitations:
“when executed by the processor, the instructions cause the processor to communicate data which results in a display device displaying at least one of an award amount associated with the handpay lockup event” reduced by the amount of the outstanding line of credit liability and the amount of the outstanding line of credit liability
Arezina also teaches when executed by the processor, the instructions cause the processor to communicate data which results in a display device (i.e. the display part of gaming machine 110 as shown in FIGS. 4(e) - 4(f)) displaying at least one of an award amount (i.e. the award amount of $500 described in paragraph 67) associated with a gaming event (i.e. the handpay lockup event) reduced by the amount of the outstanding line of credit liability (i.e. the $200 line of credit described in paragraph 67) and the amount of the outstanding line of credit liability (paragraphs 27, 67 and FIGS. 4(e)- 4(f)).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modify HARRIS in view of Arezina to include the aforementioned methods in order to provide a gaming machine that attract frequent play (as described by Arezina, paragraph 3).
26.	Regarding claims 3 and 15, HARRIS also discloses the display device comprises at least one of a display device (i.e. part 24) of the electronic gaming machine, and a display device of a mobile device (paragraphs 29 and 48 and FIG. 1 and 4).  
27.	Regarding claims 4 and 16, Arezina also teaches when executed by the processor, the instructions cause the processor to cause the award amount associated with a gaming event (i.e. the handpay lockup event) after being reduced by the amount of the outstanding line of credit liability (i.e. the $200 line of credit described in paragraph 67) to be added to a credit meter (i.e. the credit meter 402 described in paragraph 67 and shown in FIGS. 4(e) - 4(f)) of the electronic gaming machine (paragraphs 27, 67 and FIGS. 4(e) - 4(f)).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modify HARRIS in view of Arezina to include the aforementioned methods in order to provide a gaming machine that attract frequent play (as described by Arezina, paragraph 3).
28.	Regarding claims 5 and 17, Arezina also teaches when executed by the processor, the instructions cause the processor to cause an award amount associated with a gaming event (i.e. the handpay lockup event) after being reduced by the amount of the outstanding line of credit liability to be transferred to a gaming establishment account (i.e. wagering account 350 as described in paragraph 67) associated with the identified player (paragraphs 27, 67 and FIGS. 4(e) - 4(f)).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modify HARRIS in view of Arezina to include the aforementioned methods in order to provide a gaming machine that attract frequent play (as described by Arezina, paragraph 3).
29.	Regarding claims 6 and 18, HARRIS also discloses the award amount associated with the handpay lockup event exceeds a maximum limit of a credit meter (i.e. exceeds a predetermined handpay threshold as described in paragraph 62) of the electronic gaming machine (paragraphs 60 and 62).  
30.	Regarding claims 7 and 19, Arezina also teaches when executed by the processor, the instructions cause the processor to cause the amount of the outstanding line of credit liability associated with the identified player at the electronic gaming machine to be transferred to a gaming establishment account (i.e. wagering account 350 as described in paragraph 67) associated with the identified player prior to being transferred to the gaming establishment credit system (i.e. the central account described in paragraph 21) (paragraphs 21, 27, 67 and FIGS. 4(e) - 4(f)).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modify HARRIS in view of Arezina to include the aforementioned methods in order to provide a gaming machine that attract frequent play (as described by Arezina, paragraph 3).
31.	Regarding claims 8 and 20, Arezina also teaches the determination of the amount of the outstanding line of credit liability of the identified player at the electronic gaming machine comprises a receipt of data (i.e. the receipt of data described in paragraph 45) from a gaming establishment fund management system in communication with the gaming establishment credit system (paragraphs 21, 27, 45, 67 and FIGS. 4(e) - 4(f)).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modify HARRIS in view of Arezina to include the aforementioned methods in order to provide a gaming machine that attract frequent play (as described by Arezina, paragraph 3).

Response to Arguments
32.	Regarding claims 1 – 8 and 13 – 20, the applicant argues that the 101 rejections should be withdrawn because the claims integrates a judicial exception into a practical application and the claims are directed to specific improvements in technology whereby the claimed features allow for the improvement to be realized, the claims are not directed to an abstract idea and are patent eligible (Remarks, pages 7 - 9).
      The examiner respectfully disagrees.
The claims recite additional elements, such as a system comprising: a processor; and a memory device and a gaming establishment credit system. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
Hence, the 101 rejections are being maintained. 
33.	Regarding claims 1 – 8 and 13 – 20, the applicant argues that the cited prior art fail to teach the newly amended limitations (Remarks, pages 9 - 12).
	The examiner respectfully disagrees. 
The cited prior art (i.e. the HARRIS reference and the Arezina reference) teach all the newly amended limitations for claims 1 – 8 and 13 - 20 (see rejections above for details).

Conclusion
34.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715